DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-17, 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	forming, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold; 	forming, from the first scan data array, a second mask, each element of the second mask having a value of one or zero according to whether the corresponding element of the first scan data array exceeds a second threshold, the second threshold being less than the first threshold; and 	forming a fourth mask, the fourth mask being the element-wise product of the second mask and a third mask, the third mask being based on the first mask.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Listing 1-5 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim does not recite any additional element.	As such Examiner does NOT view that the claims 	
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 	With respect to Claim 21 the limitation	form, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold; 	form, from the first scan data array, a second mask, each element of the second mask having a value of one or zero according to whether the corresponding element of the first scan data array exceeds a second threshold, the second threshold being less than the first threshold; and 	form a fourth mask, the fourth mask being the element-wise product of the second mask and a third mask, the third mask being based on the first mask.	This 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 	Dependent claims 2-17, 22-30, 32-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, and there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  Examiner further notes that the additional elements are viewed to be well known routine and conventional as evidenced by	Satoh (US 2019/0076049 A1) 	Gazit (US 2015/0287188 A1)	Mao (US 2019/0172205 A1)	Novak (US2006/0171578 A1)	Rognin (US2008/0049994 A1)	Moeller (US 2005/0163358 A1) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20, 28-30, 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 and 28,29, 38, 39 recites “an eighth mask”.  However it is not clear if there is an fifth or sixth or seventh mask since the claim does not recite such masks and jumps to an eighth mask and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 21, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (US 2019/0076049 A1).

	With respect to Claim 1 Satoh teaches	A method for analyzing scan data, the method comprising (See Abstract): 	forming, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold (See Para[0011],[0096]); 	forming, from the first scan data array, a second mask, each element of the second mask having a value of one or zero according to whether the corresponding element of the first scan data array exceeds a second threshold, the second threshold being less than the first threshold (See Para[0011],[0096]); and 	forming a fourth mask, the fourth mask being the element-wise product of the second mask and a third mask, the third mask being based on the first mask (See Para[0154]).	With respect to Claim 21 Satoh teaches	A system comprising (See Abstract):: 	a processing circuit (See Para[0045]), and 	a non-transitory memory(See Para[0045]), 	the non-transitory memory storing instructions that, when executed by the (See Para[0045]): 	form, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold(See Para[0011],[0096]); 	form, from the first scan data array, a second mask, each element of the second mask having a value of one or zero according to whether the corresponding element of the first scan data array exceeds a second threshold, the second threshold being less than the first threshold(See Para[0011],[0096]); and 	form a fourth mask, the fourth mask being the element-wise product of the second mask and a third mask, the third mask being based on the first mask(See Para[0154]).	With respect to Claim 31 Satoh teaches	A system for generating a view of an interior of an object, the system comprising (See Abstract): 		a scanner for scanning the object;  (See Para[0035])	a processing circuit (See Para[0045]); and 	a display (See Para[0045]), 	the processing circuit being configured to (See Para[0045]): 	form, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold; (See Para[0011],[0096])	form, from the first scan data array, a second mask, each element of the second (See Para[0011],[0096])	form a fourth mask, the fourth mask being the element-wise product of the second mask and a third mask, the third mask being based on the first mask (See Para[0154]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 2019/0076049 A1) as applied to claims 1, 21, 31 above, and further in view of Moeller (US 2005/0163358 A1).

	With respect to Claim 2 Satoh is silent to the language of	The method of claim 1, 	wherein: the third mask is a three dimensional array based on a fifth mask; the fifth mask is a three dimensional array based on the first mask, the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of: one, when any of (See Para[0019]) 	Examiner notes that it would be obvious to one of ordinary skill in the art wherein	based on a fifth mask; the fifth mask is a three dimensional array based on the first mask, the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of: one, when any of the corresponding elements of the plurality of slices of the fifth mask has a value of one; and zero, otherwise,	because Examiner has interpreted the first and third and fifth mask as being the same mask.		With respect to Claim 22 Satoh is silent to the language of	The system of claim 21, wherein: 	the third mask is a three dimensional array based on a fifth mask; 	the fifth mask is a three dimensional array based on the first mask, the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of: 	one, when any of the corresponding elements of the plurality of slices of the fifth mask has a value of one; and 	zero, otherwise.	Nevertheless Moeller teaches(See Para[0019]) 	Examiner notes that it would be obvious to one of ordinary skill in the art wherein	based on a fifth mask; the fifth mask is a three dimensional array based on the first mask, the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of: one, when any of the corresponding elements of the plurality of slices of the fifth mask has a value of one; and zero, otherwise,	because Examiner has interpreted the first and third and fifth mask as being the same mask.	With respect to Claim 32 Satoh is silent to the language of	The system of claim 31, wherein: 	the third mask is a three dimensional array based on a fifth mask; 	the fifth mask is a three dimensional array based on the first mask, the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of: 	one, when any of the corresponding elements of the plurality of slices of the fifth mask has a value of one; and 	zero, otherwise.	Nevertheless Moeller teaches	wherein: the third mask is a three dimensional array (See Para[0019]) 	Examiner notes that it would be obvious to one of ordinary skill in the art wherein	based on a fifth mask; the fifth mask is a three dimensional array based on the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 2019/0076049 A1) as applied to claims 1 above, and further in view of Ganesan (US 2020/0121219 A1).	With respect to Claim 8 Satoh is silent to the language of	The method of claim 1, 	further comprising forming the first scan data array by multiplying a second scan data array by a cylindrical mask, the second scan data array being based on the raw scan data, each element of the cylindrical mask having a value of one if it is inside a cylindrical volume and a value of zero otherwise.	Nevertheless Ganesan teaches	further comprising forming the first scan data array by multiplying a second scan data array by a cylindrical mask, the second scan data array being based on the raw scan data, each element of the cylindrical mask having a value of one if it is inside a cylindrical volume and a value of zero otherwise (See Para[0087]).	It would have been obvious to one of ordinary skill in the art at the time of filing to .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863